Quillian, Judge.
This case arises out of a petition styled an application for mandamus brought in the Fulton Superior Court. The pleading alleged that the petitioner was incarcerated in the Georgia State Prison under sentence imposed by the Fulton Superior Court; that he plead guilty to manslaughter on January 22, 1968, after pursuing a successful appeal from a previous conviction for murder; that he was incarcerated after his initial trial and during his appeal from February 6, 1967; that the manslaughter sentence was imposed as of January 22, 1968, instead of February 6, 1967, as required by Code § 27-2505 as amended (Ga. L. 1965, p. 230). The petitioner seeks to compel the court to grant him credit for his jail term from the date of his initial conviction. He prays that the writ of mandamus issue and that on hearing the rule be made absolute. Held:
The Supreme Court and not this court has jurisdiction of “all cases involving extraordinary remedies.” Art. VI, Sec. II, Par. IV of the Georgia Constitution (Code Ann. § 2-3704). This encompasses mandamus proceedings. Allman v. Aldredge, 65 Ga. App. 761 (16 SE2d 525); Spence v. Miller, 176 Ga. 96, 99 (167 SE 188). Hence, this case is

Transferred to the Supreme Court.


Pannell and Evans, JJ., concur.

Submitted Judy 7, 1969
Decided September 19, 1969.
William H. James, pro se, Margaret Hopkins, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, for appellee.